Citation Nr: 1328174	
Decision Date: 09/04/13    Archive Date: 09/10/13

DOCKET NO.  12-13 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and an anxiety disorder.

3.  Entitlement to service connection for a right eye disability.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for a left shoulder disability.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for hypertension.

9.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1955 to May 1956.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the benefits sought on appeal.

The record reflects that the Veteran failed to appear for a Board hearing scheduled in July 2013.  He did not provide good cause for his absence.  Therefore, the Board considers any hearing request to be withdrawn.  See 38 C.F.R. § 20.704(e) (2012).

In his original claims, the Veteran indicated that he was seeking service connection for both PTSD and anxiety.  The United States Court of Appeals for Veterans Claims held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Therefore, his claim on appeal has been recharacterized as a claim of service connection for a psychiatric disorder, to include PTSD and an anxiety disorder, as set forth on the title page.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran seeks entitlement to service connection for multiple disabilities, including residuals of a TBI, a psychiatric disorder, a right eye disability, a low back disability and a left shoulder disability, which allegedly stem from repeated incidents of abuse that took place during his service.  Specifically, he contends that during his service in the United States Marine Corps in the 1950s, he was frequently hit and stomped on as a disciplinary measure for having a dirty rifle, unshined shoes, and an unkempt bed.  In one particular instance, his superior officer reportedly hit him in the head over the right eye with his rifle stock, thus causing head and eye injuries.  He has contended that he suffered more severe abuse during that time period particularly because he is an African American.  

The Veteran has additionally contended that he incurred bilateral hearing loss and tinnitus as a result of firing weapons during his period of service.  Finally, it is asserted that the Veteran developed hypertension and erectile dysfunction either directly as a result of his service, or as secondary to other claimed disabilities.  

The Veteran's service treatment records (STRs) are devoid of any complaints, treatment, or diagnoses referable to any of his claimed disabilities.  He has indicated in statements, however, that he could not report to a hospital or seek medical treatment because of the further abuse that he would endure as a member of the Marine Corps.  Moreover, his May 1956 separation examination does indicate that he had a one-and-one-half-inch scar on his right forehead and a visible scar on the left deltoid.  Neither scar was noted during his November 1955 enlistment examination. 
Post-service medical evidence dated beginning in March 2009 shows that the Veteran has received recent treatment for hypertension, erectile dysfunction, low back pain, and anxiety and insomnia.  Additionally, a January 2011 audiological evaluation showed that he suffered from bilateral hearing loss.  While his medical records do not reflect specific treatment for residuals of a TBI, for a left shoulder disability, or for tinnitus, he is competent to report having symptoms which may be indicative of these disabilities.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Accordingly, given the Veteran's credible reports of having suffered multiple in-service injuries as a result of repeated abuse and his report of being exposed to hazardous military noise, and given the lay and medical evidence regarding current disabilities, the Board finds that pursuant to the duty to assist, the Veteran should be afforded appropriate VA examinations to determine the nature and etiology of each of his claimed disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Upon review of the claims file, it appears that the Veteran has not received VCAA notification specific to his contentions that he currently suffers from PTSD as a result of in-service personal assault.  See 38 C.F.R. § 3.304(f)(5) (2012).  Such notice must be provided on remand.  Additionally, he should be provided with legally adequate notice with respect to his contentions that he developed hypertension and erectile dysfunction as secondary to other claimed disabilities on appeal.  

Finally, as this case is being remanded for the foregoing reasons, on remand, any relevant treatment records dated since July 2010 should be obtained.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Provide the Veteran with a VCAA notification letter informing him of the information and evidence required to substantiate a service connection claim for PTSD based on in-service personal assault.  The letter should provide information in accordance with 38 U.S.C.A. § 5103(a), and 38 C.F.R. §§ 3.159(b) and 3.304(f) (2012).  In particular, the notice must advise the Veteran that evidence from sources other than his service records and evidence of behavior changes may constitute credible supporting evidence of the in-service stressor.  The Veteran should be asked to provide any available evidence, outside of his already submitted PTSD statement, to include statements from anyone who may have known about any such incident, and any other evidence that could corroborate his allegations.  Then allow the Veteran the opportunity to furnish this type of evidence or to advise VA of potential sources of such evidence.

The Veteran also should be notified of (1) the information and evidence not of record that is necessary to substantiate a claim for service connection for hypertension and/or erectile dysfunction as secondary to another service-connected disability; (2) the information and evidence that VA will seek to obtain on his behalf; and (3) the information or evidence that he is expected to provide.  The letter should also advise how VA establishes disability ratings and effective dates.  A copy of this VCAA notification must be associated with the claims folder.  

2.  Ask the Veteran to identify any medical treatment, to include treatment from Parkview Family Practice, that he has received for his claimed disabilities since July 2010.  After obtaining any necessary authorization forms, request copies of treatment records from identified providers.

Ask the Veteran to submit copies of any relevant treatment records in his possession, and inform him that he may obtain and submit identified records himself.

All reasonable attempts should be made to obtain identified records.  If any identified records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2002) and 38 C.F.R. § 3.159(e) ( 2012).

3.  Thereafter, schedule the Veteran for a VA neurologic, orthopedic, and vascular examination(s).  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.  

The VA examiner should determine whether the Veteran suffers from any residuals of a TBI as result of being struck in the head with the stock of his rifle during service.  The examiner should additionally diagnose and describe all disabilities of the low back and left shoulder, as well as his hypertension and erectile dysfunction disabilities.

For each diagnosed disability, to include residuals of a TBI, a low back disability, a left shoulder disability, hypertension, and erectile dysfunction, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such disability had its clinical onset during active service or is related to any in-service disease, event, or injury, to include as a result of repeated in-service abuse.  

Here, the examiner should specifically address any evidence, to include a scar of the right forehead and a scar over the left deltoid (noted on his separation examination), suggesting that the Veteran suffered in-service abuse as he has alleged.  

The examiner should additionally provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension and/or erectile dysfunction was caused (in whole or in part) by any of his other claimed disabilities.  

If not, the examiner should then specifically provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that that the Veteran's hypertension and/or erectile dysfunction was aggravated (permanently made worse beyond its natural progression) by any of his other claimed disabilities.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions rendered.  

Any additional examinations recommended by the examiner to specifically address the issues presented should be undertaken.

4.  Schedule the Veteran for a VA mental health examination with a psychiatrist or psychologist.  The claims file and a complete copy of this remand must be made available to and reviewed by the examiner in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner must provide an opinion as to whether the Veteran meets the criteria for any psychiatric disorder, to include PTSD and/or an anxiety disorder, as prescribed by the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV), or has met the criteria for any such psychiatric disorder since the time his claim was filed in November 2010.  

The examiner should specifically provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric disorder had its onset during active service or is related to an in-service disease, event, or injury, to include as a result of the reported extreme abuse the Veteran suffered at the hands of his superior officer(s).  

Additionally, if a diagnosis of PTSD is made, the examiner should specify identify: (1) each alleged stressor found to be established by the evidence of record (including being repeatedly abused by his superior officer(s)), that is sufficient to produce PTSD; (2) whether each diagnostic criterion to support the diagnosis of PTSD has been satisfied; and (3) whether there is a link between the current symptomatology and one or more of his in-service stressors sufficient to produce PTSD.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Schedule the Veteran for a VA ophthalmologic examination.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.  

The VA examiner should diagnose and describe any disabilities of the Veteran's right eye, excluding developmental errors of refraction, found to be present.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed right eye disability had its clinical onset during active service or is related to any in-service disease, event, or injury, to include as a result of the alleged incident where the Veteran was hit in the head and eye with the stock of his rifle by a superior officer.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

6.  Schedule the Veteran for a VA audiological examination.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.  

Appropriate testing should include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  The examiner should specifically report the auditory thresholds in the frequencies 500, 1000, 2000, 3000, and 4000 Hertz for both ears.  

The examiner should additionally diagnose and describe the Veteran's claimed tinnitus, if present.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed hearing loss and/or any diagnosed tinnitus had its clinical onset during active service, or is otherwise related to any in-service disease, event, or injury, to include hazardous military noise exposure as a result of firing weapons.

The examiner should additionally provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed tinnitus was caused (in whole or in part) by the Veteran's bilateral hearing loss.

If not, the examiner should then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed tinnitus was aggravated (permanently made worse beyond its natural progression) by the Veteran's bilateral hearing loss.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  In providing this report, the examiner should discuss the likelihood that the Veteran's hearing loss and tinnitus are due to in-service hazardous noise exposure on a delayed or latent onset theory of causation.

7.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, thoroughly review the VA examination reports to ensure that that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  Finally, readjudicate the Veteran's service connection claims on appeal.  If any claim remains denied, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return his appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2012)

